Title: From George Washington to Captain Ezekiel Belden, 5 September 1779
From: Washington, George
To: Belden, Ezekiel Porter


        
          Sir
          Head Quarters West-point 5th Septr 1779.
        
        I have advice of the ministers setting out from Boston for Philadelphia. You will therefore on receipt of this proceed without delay to Ridgefield—from thence to Fairfield—to New-Haven—and to Harford, halting at this last place for his coming should you not meet him at some of the intermediate stages. Immediately upon joining him you are to acquaint me by express, mentioning the stages and route which he proposes, that I may know how to regulate matters for his reception. Should any accident occur to detain him, I am also to be informed by express.
        It is probable that Major Genl Baron Steuben will accompany the minister—in this case—you will put yourself wholly under his orders, leaving the management of the above intirely to the Baron. I am &
        
          G.W.
        
      